940 So.2d 498 (2006)
Isac Quincy BROWN, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-3233.
District Court of Appeal of Florida, Fourth District.
October 18, 2006.
Isac Quincy Brown, South Bay, pro se.
No appearance required for appellee.
PER CURIAM.
We affirm the denial of Brown's rule 3.800(a) motion to correct illegal sentence, wherein he seeks retroactive application of Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004). As we did in Thomas v. State, 914 So.2d 27 (Fla. 4th DCA 2005), we certify conflict with Isaac v. State, 911 So.2d 813 (Fla. 1st DCA 2005), to the extent that the court applied Blakely retroactively.
GUNTHER, POLEN and TAYLOR, JJ., concur.